EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	In claim 26 line 2, please replace “plurality” with “spatial configuration”. 
	In claim 27 line 1, please replace “plurality” with “spatial configuration”.
	In claim 28 line 1, please replace “plurality” with “spatial configuration”.
	In claim 46 line 2, please replace “plurality” with “spatial configuration”.
	In claim 47 line 2, please replace “plurality” with “spatial configuration”.
	In claim 48 line 2, please replace “plurality” with “spatial configuration”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The primary reason for the allowance of the claims in this case, is the inclusion of “selecting a set of contact patches from the spatial configuration of contact patches detected by the continuous sensor region, the selecting of the set of contact patches from the spatial configuration being based on the corresponding centroids of the set of contact patches relative to each other; subdividing the set of contact patches selected from the spatial configuration of contact patches into opposed columns of contact patches, the subdividing of the selected set of contact patches being based on the corresponding centroids of the selected set of contact patches relative to each other; identifying a sign made by the contact with the user based on the corresponding centroids of the opposed columns of contact patches subdivided from the set of contact patches based on their corresponding centroids relative to each other and selected from the spatial configuration detected by the continuous sensor 
	Prior art reference Park et al. (US 2010/0085317 A1) discloses similar subject matter.  In at least Pars. 0066-0072, Park teaches selecting a set of contact patches, subdividing the set of contact patches selected, and identifying a sign based on the selecting and subdividing. However, Park fails to disclose the selecting based on the corresponding centroids of the set of contact patches relative to each other, the subdividing based on the corresponding centroids of the selected set of contact patches relative to each other, and identifying based on the corresponding centroids of the opposed columns of contact patches subdivided from the set of contact patches based on their corresponding centroids relative to each other and selected from the spatial configuration detected by the continuous sensor region based on their corresponding centroids relative to each other, as required by the claims, in combination with other elements recited. Prior art references Brisebois et al. (US 2010/0134423 A1) (See at least Par. 0050 lines 12-14) and Aznoe (US 2016/0378251 A1) (See at least Par. 0028) teach subject matter with respect to centroids of contact patches. However, these references, alone or in combination with the other cited prior art, fail to cure the deficiencies of Park and ultimately fail to teach all the limitations of the claims in combination. Further, cited prior art reference, Provancher et al. (US 2018/0067545 A1) (See at least Pars. 0062-0069) teaches related subject matter to the claims but,  alone or in combination with the other cited prior art, fails to cure the deficiencies of Park and ultimately fails to teach all the limitations of the claims in combination.    




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173